Case 8:21-cv-01678-CEH-AAS Document 1 Filed 07/12/21 Page 1 of 12 PageID 1




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA

    MARIANNE MINUTO, individually             Case No.
    and on behalf of all others similarly
    situated,                                 CLASS ACTION COMPLAINT

                 Plaintiff,                   DEMAND FOR JURY TRIAL

    v.

    ENSUREM II, LLC, a Delaware
    company,

                 Defendant,

                              CLASS ACTION COMPLAINT

         Plaintiff Marianne Minuto (“Plaintiff Minuto” or “Minuto”) brings this Class
  Action Complaint and Demand for Jury Trial against Defendant Ensurem II, LLC
  (“Defendant Ensurem” or “Ensurem”) to stop the Defendant from violating the
  Telephone Consumer Protection Act by making pre-recorded telemarketing calls to
  consumers without consent. Plaintiff also seeks injunctive and monetary relief for
  all persons injured by Defendant’s conduct. Plaintiff Minuto, for this Complaint,
  alleges as follows upon personal knowledge as to herself and her own acts and
  experiences, and, as to all other matters, upon information and belief, including
  investigation conducted by her attorneys.
                                         PARTIES
         1.    Plaintiff Marianne Minuto is a resident of Rockaway Park, New York.
         2.    Defendant Ensurem is a Delaware registered company headquartered
  in Clearwater, Florida. Defendant Ensurem conducts business throughout this
  District, Florida, and the US.
Case 8:21-cv-01678-CEH-AAS Document 1 Filed 07/12/21 Page 2 of 12 PageID 2




                               JURISDICTION AND VENUE
         3.    This Court has federal question subject matter jurisdiction over this
  action under 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
  Protection Act, 47 U.S.C. §227 (“TCPA”).
         4.    This Court has personal jurisdiction over the Defendant because the
  Defendant has its headquarters in this District and conducts business in and from this
  District.
         5.    Venue is proper in this District under 28 U.S.C. § 1391(b) because
  Defendant resides in this District and because the wrongful conduct giving rise to
  this case was directed from this District.
                                      INTRODUCTION
         6.    As the Supreme Court recently explained, “Americans passionately
  disagree about many things. But they are largely united in their disdain for robocalls.
  The Federal Government receives a staggering number of complaints about
  robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant
  barrage of complaints. For nearly 30 years, the people’s representatives in Congress
  have been fighting back.” Barr v. Am. Ass'n of Political Consultants, No. 19-631,
  2020 U.S. LEXIS 3544, at *5 (U.S. July 6, 2020).
         7.    When Congress enacted the TCPA in 1991, it found that telemarketers
  called more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).
         8.    By 2003, due to more powerful autodialing technology, telemarketers
  were calling 104 million Americans every day. In re Rules and Regulations
  Implementing the TCPA of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
         9.    The problems Congress identified when it enacted the TCPA have only
  grown exponentially in recent years.
Case 8:21-cv-01678-CEH-AAS Document 1 Filed 07/12/21 Page 3 of 12 PageID 3




         10.   Industry data shows that the number of robocalls made each month
  increased from 831 million in September 2015 to 4.7 billion in December 2018—a
  466% increase in three years.
         11.   According to online robocall tracking service “YouMail,” 4.4 billion
  robocalls were placed in June 2021 alone, at a rate of 148 million calls per day.
  www.robocallindex.com (last visited July 7, 2021).
         12.   The FCC also has received an increasing number of complaints about
  unwanted calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and
  232,000      complaints   in     2018.   FCC,      Consumer      Complaint     Data
  Center, www.fcc.gov/consumer-help-center-data.
         13.   “Robocalls and telemarketing calls are currently the number one source
  of consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22,
  2016), statement of FCC chairman.1
         14.   “The FTC receives more complains about unwanted calls than all other
  complaints combined.” Staff of the Federal Trade Commission’s Bureau of
  Consumer Protection, In re Rules and Regulations Implementing the Telephone
  Consumer Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket No.
  02-278, at 2 (2016).2
                                  COMMON ALLEGATIONS
         15.   Defendant Ensurem specializes in selling insurance products to senior
  citizens.3




  1
    https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
  2
    https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-
  bureau-consumer-protection-federal-communications-commission-rules-
  regulations/160616robocallscomment.pdf
  3
    https://www.linkedin.com/company/ensurem/about/
Case 8:21-cv-01678-CEH-AAS Document 1 Filed 07/12/21 Page 4 of 12 PageID 4




        16.    Defendant Ensurem boasts of having “the capacity to reach over ¼
  million seniors per month.”4
        17.    Defendant Ensurem makes cold calls to prospective consumers to see
  if they are interested in buying insurance products.
        18.    Defendant Ensurem uses pre-recorded voice message calls, despite
  having never obtained the necessary consent required to place the calls.
        19.    For example, in Plaintiff Minuto’ case, the Defendant placed multiple
  pre-recorded calls to Minuto’ landline phone number despite the fact that Minuto
  never consented to receive such calls.
        20.    In response to these calls, Plaintiff Minuto files this lawsuit seeking
  injunctive relief requiring the Defendant to cease from violating the Telephone
  Consumer Protection Act, as well as an award of statutory damages to the members
  of the Class and costs.
        21.    There are numerous complaints posted online about unsolicited
  telemarketing calls that consumers received from or on behalf of Defendant
  Ensurem, including pre-recorded voice message calls.5
                      PLAINTIFF MINUTO’S ALLEGATIONS
        22.    Plaintiff Minuto registered her residential phone number on the DNC
  on June 29, 2003.
        23.    Plaintiff’s number is for personal use and not associated with a
  business.




  4
   Id.
  5
   https://800notes.com/Phone.aspx/1-310-424-1148, https://800notes.com/Phone.aspx/1-
  855-695-8210, https://www.bbb.org/us/fl/clearwater/profile/insurance-software/ensurem-
  0653-90306117/complaints
Case 8:21-cv-01678-CEH-AAS Document 1 Filed 07/12/21 Page 5 of 12 PageID 5




           24.   In March, 2021, Plaintiff started receiving a series of unsolicited pre-
  recorded calls regarding Medicare insurance. All these calls were placed using phone
  numbers beginning with area code 929.
           25.   When Plaintiff answered the calls, she would interact with a
  sophisticated pre-recorded voice recognition system that would recognize and
  respond to certain prompts that Plaintiff would provide. The voice stated that the
  agent’s name was “Kelly,” among other names.
           26.   The pre-recorded voice message stated that Plaintiff could press “1” to
  opt-out of receiving additional calls.
           27.   Plaintiff pressed “1” multiple times, but she continued to receive the
  calls.
           28.   Plaintiff also listened to prompts from pre-recorded agents like Kelly
  and tried get the call transferred to live agents. She then instructed those live agents
  to stop calling her phone number.
           29.   Despite multiple opt-out attempts, the Plaintiff kept receiving similar
  pre-recorded calls to her landline phone.
           30.   Plaintiff received a call from, or on behalf of the Defendant on May 26,
  2021 from 929-447-8158.
           31.   Plaintiff did not answer this call, but a few minutes later, she called the
  phone number 929-447-8158 back. This call was answered by Kelly, the same pre-
  recorded agent who had called the Plaintiff in the past.
           32.   Plaintiff answered Kelly’s questions, as she had done in previous calls,
  and was transferred to a live agent who identified herself as Linda Pignataro.
  Pignataro told Plaintiff that she was with Defendant Ensurem and provided the
  website address Ensurem.com.
Case 8:21-cv-01678-CEH-AAS Document 1 Filed 07/12/21 Page 6 of 12 PageID 6




             33.     Pignataro’s Linkedin profile confirms that she is an employee of
  Defendant Ensurem who sells Medicare solutions by Ensurem to consumers.6
             34.     Plaintiff Minuto explained to Defendant’s employee Pignataro that she
  was receiving unsolicited calls despite opting-out and asked once more for the calls
  to stop.
             35.     Defendant’s employee Pignataro told Plaintiff Minuto that she would
  have Plaintiff added to their do not call list.
             36.     Despite this request, Plaintiff continued to receive unsolicited calls
  from, or on behalf of Defendant including on May 27, 2021 at 3:25 PM from 929-
  427-0799.
             37.     Plaintiff was not looking for additional benefits or any Medicare related
  products or services and did not give consent to Defendant or its agents to call her.
             38.     The unauthorized solicitation telephone calls that Plaintiff received
  from or on behalf of Defendant have harmed Plaintiff Minuto in the form of
  annoyance, nuisance, and invasion of privacy, occupied her phone line, and
  disturbed the use and enjoyment of her phone, in addition to the wear and tear on the
  phone’s hardware (including the phone’s battery) and the consumption of memory
  on the phone.
             39.     The unsolicited calls that Plaintiff received also caused her great
  anxiety and concern that the calls will continue.
             40.     Seeking redress for these injuries, Plaintiff Minuto, on behalf of
  herself and Classes of similarly situated individuals, brings suit under the TCPA.
                                              CLASS ALLEGATIONS
             41.     Plaintiff Minuto brings this action pursuant to Federal Rules of Civil
  Procedure 23(b)(2) and 23(b)(3) and seeks certification of the following Classes:


  6
      https://www.linkedin.com/in/linda-pignataro-86002927/
Case 8:21-cv-01678-CEH-AAS Document 1 Filed 07/12/21 Page 7 of 12 PageID 7




        Pre-recorded No Consent Class: All persons in the United States who from
        four years prior to the filing of this action through class certification (1)
        Defendant Ensurem called (2) using an artificial or pre-recorded voice.
        Do Not Call Registry Class: All persons in the United States who from four
        years prior to the filing of this action through class certification (1) Defendant
        Ensurem called more than one time, (2) within any 12-month period, (3)
        where the person’s residential telephone number had been listed on the
        National Do Not Call Registry for at least thirty days.
        42.    The following individuals are excluded from the Classes: (1) any Judge
  or Magistrate presiding over this action and members of their families; (2)
  Defendant, its subsidiaries, parents, successors, predecessors, and any entity in
  which either Defendant or their parents have a controlling interest and their current
  or former employees, officers and directors; (3) Plaintiff’s attorneys; (4) persons
  who properly execute and file a timely request for exclusion from the Classes; (5)
  the legal representatives, successors or assigns of any such excluded persons; and
  (6) persons whose claims against the Defendant have been fully and finally
  adjudicated and/or released. Plaintiff Minuto anticipates the need to amend the Class
  definition following appropriate discovery.
        43.    Numerosity and Typicality: On information and belief, there are
  hundreds, if not thousands of members of the Classes such that joinder of all
  members is impracticable, and Plaintiff is a member of the Classes.
        44.    Commonality and Predominance: There are many questions of law
  and fact common to the claims of the Plaintiff and the Classes, and those questions
  predominate over any questions that may affect individual members of the Classes.
  Common questions for the Classes include, but are not necessarily limited to the
  following:
        (a)    whether Defendant Ensurem or its agents placed pre-recorded voice
               message calls to Plaintiff Minuto and members of the Pre-recorded
               Class without first obtaining consent to make the calls;
Case 8:21-cv-01678-CEH-AAS Document 1 Filed 07/12/21 Page 8 of 12 PageID 8




        (b)    whether Defendant placed multiple calls to Plaintiff and members of
               the Do Not Call Registry class without first obtaining consent to make
               the calls;
        (c)    whether Defendant’s conduct constitutes a violation of the TCPA;
        (d)    whether Class members are entitled to an injunction against
               Defendant preventing it from making unsolicited prerecorded
               calls; and
        (e)    whether members of the Class are entitled to treble damages based
               on the willfulness of Defendant’s conduct.
        45.    Adequate Representation: Plaintiff Minuto will fairly and adequately
  represent and protect the interests of the Classes, and has retained counsel competent
  and experienced in class actions. Plaintiff Minuto has no interests antagonistic to
  those of the Classes, and the Defendant has no defenses unique to Plaintiff. Plaintiff
  Minuto and her counsel are committed to vigorously prosecuting this action on
  behalf of the members of the Classes, and have the financial resources to do so.
  Neither Plaintiff Minuto nor her counsel have any interest adverse to the Classes.
        46.    Appropriateness: This class action is also appropriate for certification
  because the Defendant has acted or refused to act on grounds generally applicable
  to the Classes and as a whole, thereby requiring the Court’s imposition of uniform
  relief to ensure compatible standards of conduct toward the members of the Classes
  and making final class-wide injunctive relief appropriate. Defendant’s business
  practices apply to and affect the members of the Classes uniformly, and Plaintiff’s
  challenge of those practices hinges on Defendant’s conduct with respect to the
  Classes as wholes, not on facts or law applicable only to Plaintiff Minuto.
  Additionally, the damages suffered by individual members of the Classes will likely
  be small relative to the burden and expense of individual prosecution of the complex
  litigation necessitated by Defendant’s actions. Thus, it would be virtually impossible
Case 8:21-cv-01678-CEH-AAS Document 1 Filed 07/12/21 Page 9 of 12 PageID 9




  for the members of the Classes to obtain effective relief from Defendant’s
  misconduct on an individual basis. A class action provides the benefits of single
  adjudication, economies of scale, and comprehensive supervision by a single court.


                         FIRST CLAIM FOR RELIEF
                      Telephone Consumer Protection Act
                          (Violation of 47 U.S.C. § 227)
     (On Behalf of Plaintiff Minuto and the Pre-recorded No Consent Class)
        47.   Plaintiff repeats and realleges the prior paragraphs of this Complaint
  and incorporates them by reference herein.
        48.   Defendant Ensurem and/or its agents transmitted unwanted telephone
  calls to Plaintiff Minuto and the other members of the Pre-recorded No Consent
  Class using a pre-recorded voice message.
        49.   These pre-recorded voice calls were made en masse without the prior
  express written consent of the Plaintiff Minuto and the other members of the Pre-
  recorded No Consent Class.
        50.   The Defendant has, therefore, violated 47 U.S.C. §§ 227(b)(1)(A)(iii),
  (b)(1)(B). As a result of Defendant’s conduct, Plaintiff Minuto and the other
  members of the Pre-recorded No Consent Class are each entitled to a minimum of
  $500 in damages, and up to $1,500 in damages, for each violation.


                         SECOND CAUSE OF ACTION
                      Telephone Consumer Protection Act
                          (Violations of 47 U.S.C. § 227)
          (On Behalf of Plaintiff Minuto and the Do Not Registry Class)

        51.   Plaintiff repeats and realleges the prior paragraphs of this Complaint

  and incorporates them by reference.
Case 8:21-cv-01678-CEH-AAS Document 1 Filed 07/12/21 Page 10 of 12 PageID 10




         52.    The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c),

   provides that “[n]o person or entity shall initiate any telephone solicitation” to “[a]

   residential telephone subscriber who has registered her or her telephone number on

   the national do-not-call registry of persons who do not wish to receive telephone

   solicitations that is maintained by the federal government.”

         53.    Any “person who has received more than one telephone call within any

   12-month period by or on behalf of the same entity in violation of the regulations

   prescribed under this subsection may” may bring a private action based on a

   violation of said regulations, which were promulgated to protect telephone

   subscribers’ privacy rights to avoid receiving telephone solicitations to which they

   object. 47 U.S.C. § 227(c).

         54.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to

   be initiated, telephone solicitations to telephone subscribers such as the Plaintiff and

   the Do Not Call Registry Class members who registered their respective telephone

   numbers on the National Do Not Call Registry, a listing of persons who do not wish

   to receive telephone solicitations that is maintained by the federal government.

         55.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do

   Not Call Registry Class received more than one telephone call in a 12-month period

   made by or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described

   above. As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not
Case 8:21-cv-01678-CEH-AAS Document 1 Filed 07/12/21 Page 11 of 12 PageID 11




   Call Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c),

   are entitled, inter alia, to receive up to $500 in damages for such violations of 47

   C.F.R. § 64.1200.

         56.      To the extent Defendant’s misconduct is determined to be willful and

   knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of

   statutory damages recoverable by the members of the Do Not Call Registry Class.

                                      PRAYER FOR RELIEF
         WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for
   the following relief:
         a)       An order certifying this case as a class action on behalf of the Class as
               defined above; appointing Plaintiff as the representative of the Class; and
               appointing her attorneys as Class Counsel;
         b)       An award of actual and/or statutory damages and costs;
         c)       An order declaring that Defendant’s actions, as set out above, violate
               the TCPA;
         d)       An injunction requiring Defendant to cease all unsolicited calling
               activity, and to otherwise protect the interests of the Class; and
         e)       Such further and other relief as the Court deems just and proper.
                                       JURY DEMAND
         Plaintiff Minuto requests a jury trial.

                                             MARIANNE MINUTO, individually and
                                             on behalf of all others similarly situated,

   DATED this 12th day of July, 2021.
Case 8:21-cv-01678-CEH-AAS Document 1 Filed 07/12/21 Page 12 of 12 PageID 12




                                   By: /s/ Stefan Coleman
                                   Stefan Coleman (FL Bar No. 30188)
                                   law@stefancoleman.com
                                   LAW OFFICES OF STEFAN COLEMAN, P.A.
                                   201 S. Biscayne Blvd, 28th Floor
                                   Miami, FL 33131
                                   Telephone: (877) 333-9427
                                   Facsimile: (888) 498-8946

                                   Avi R. Kaufman* (FL Bar No. 84382)
                                   kaufman@kaufmanpa.com
                                   KAUFMAN P.A.
                                   400 NW 26th Street
                                   Miami, FL 33127
                                   Telephone: (305) 469-5881
                                   *Trial Counsel

                                   Attorneys for Plaintiff and the putative Class
